Citation Nr: 0031332	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1996, the RO 
denied service connection for schizophrenia.  

By decision dated September 2, 1999, the Board denied service 
connection for schizophrenia.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By decision dated March 1, 2000, the Court 
granted a joint motion for remand, vacating the Board's 
September 1999 decision.  


REMAND

Pursuant to the above referenced Court order vacating the 
Board's September 1999 decision that denied service 
connection for schizophrenia, the case was remanded to the 
Board.  The veteran and his representative were informed of 
the remand and that they had an opportunity to submit 
additional evidence in support of the appeal.  The veteran 
through his representative has submitted additional pertinent 
evidence directly to the Board.  The veteran did not waive 
consideration of the evidence by the RO.  

Regulations provide that any pertinent evidence submitted by 
the veteran or his representative which is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless this 
procedural right is waived by the veteran.  38 C.F.R. § 
20.1304(c) (1999).  In this case, the veteran did not waive 
that procedural right.  Therefore, this case must be returned 
to the RO for consideration of the evidence submitted 
directly to the Board.  

Accordingly, the case is remanded for the following: 

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).



2.  The RO should undertake a review of 
the entire record including the evidence 
submitted subsequent to the September 
1999 Board decision.

3.  After undertaking any further 
development deemed appropriate in view of 
the additional evidence, the RO should 
readjudicate the issue of entitlement to 
service connection for schizophrenia.  
The RO's decision must be based on a 
consideration of all the evidence of 
record pursuant to Hanzan v. Gober, 10 
Vet. App. 511 (1997).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	RICHARD E. COPPOLA
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


